Citation Nr: 0116959	
Decision Date: 06/22/01    Archive Date: 06/28/01

DOCKET NO.  94-24 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for psychiatric 
disability, to include post-traumatic stress disorder (PTSD).  

2.  Entitlement to service connection for residuals of a 
cerebral concussion, including headaches and seizures.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel  


REMAND

The veteran served honorably on active duty from May 1969 to 
January 1972.  He was discharged under other than honorable 
conditions following a period of active duty from April 1972 
to January 1975.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from decisions of the Department of Veterans Affairs 
(VA) Regional Office and Insurance Center (RO&IC) in St. 
Paul, Minnesota.  In April 2001, the veteran testified from 
the RO&IC at a videoconference hearing before the undersigned 
Member of the Board in Washington, D.C.  

Review of the record shows that by an Administrative Decision 
dated in June 1975 the RO in Atlanta, Georgia, determined 
that because the period of service from April 1972 to January 
1975 was terminated under dishonorable conditions involving 
moral turpitude, VA benefits are not payable based on that 
period of service.  As to his earlier period of active duty, 
the veteran's discharge was noted to have been honorable and 
he was found to have been eligible for complete separation in 
January 1972.  As such, the RO found the veteran eligible for 
VA benefits based on his period of service from May 1969 to 
January 1972.  The RO notified the veteran of its decision 
and informed him of his appellate rights.  He did not appeal 
the decision.  

Service medical records show that in May 1973, during his 
second period of service, the veteran reported he was hit on 
the right side of the head with the cargo hatch of a tank and 
was diagnosed as having a cerebral concussion.  On his VA 
Form 9 received in July 1999, the veteran stated that he 
believed that the period of service during which he received 
his cerebral concussion was under honorable conditions for VA 
purposes.  At the April 2001 hearing, the veteran testified 
that he thought that the effects of the concussion he 
suffered during his second period of service could have had 
something to do with his other than honorable discharge for 
that period of service.  His representative confirmed that 
the veteran was raising the issue of character of discharge 
for the second period of service.  

The issues currently on appeal are entitlement to service 
connection for psychiatric disability, to include PTSD, and 
entitlement to service connection for residuals of a cerebral 
concussion, including headaches and seizures.  The veteran 
contends that his current psychiatric disability, variously 
diagnosed as schizoaffective disorder, bipolar, and bipolar 
disorder versus schizophrenia, had its onset during his first 
period of active service.  He testified that he began to seek 
treatment for nervousness and depression at that time.  

Service medical records show that in January 1970, the 
veteran was seen in a dispensary and said he was "cracking 
up" and could not handle kitchen work.  In March 1970, 
during a 3-day hospitalization for treatment symptoms of 
possible heroin withdrawal, the veteran was evaluated in a 
neuropsychiatric clinic and a diagnosis of inadequate 
personality (character behavior disorder) was made.  When 
seen at the dispensary in April 1970, the examiner noted that 
the veteran had difficulty handling stress and seemed to have 
developed a passive-aggressive pattern and had been going the 
"drug route" for instant relief and escape from adjustment 
situations.  The provisional diagnosis was passive aggressive 
personality, adulthood adjustment reaction and inadequate 
personality.  The veteran was referred to the mental hygiene 
clinic for consideration of long-term treatment, and the 
examiner there stated that he would agree with the diagnostic 
impression of character disorder and stated that long-term 
treatment would be difficult.  At the separation examination 
in December 1971, the physician noted the veteran had 
multiple difficulties with nervous problems, alcohol and drug 
abuse during Army service.  The record does not include a 
medical opinion as to the etiology of the veteran's current 
psychiatric disability and its relationship, if any, to his 
first period of active service.  

Further review of the record shows that the veteran contends 
that he has PTSD related to an event during his second period 
of service.  He reports that he witnessed a helicopter crash 
and participated in the rescue of crash victims in the summer 
of 1972 or 1973.  In July 1998, while under VA 
hospitalization, the veteran underwent a PTSD-I test and was 
evaluated by a VA psychologist.  It was noted that according 
to the PTSD-1test, the veteran had both a current and a life-
time diagnosis of PTSD.  In his evaluation report, the 
psychologist stated that he believed it would be important to 
verify the veteran's claimed service trauma prior to a 
diagnosis being made.  As the claimed stressor occurred 
during the veteran's second period of service, the issue of 
service connection for PTSD is inextricably intertwined with 
the character of discharge issue.  See Anglin v. West, 11 
Vet. App. 361 (1998); Harris v. Derwinski, 1 Vet. App. 180 
(1991).  

The Board notes that the veteran's service medical records 
show that in May 1973 the veteran reported having been hit on 
the right side of the head with a cargo hatch of a tank and 
was diagnosed as having a cerebral concussion.  He was 
thereafter seen with continuing complaints of headaches.  The 
veteran contends that seizures, which started after service, 
are due to the concussion in service.  The RO&IC has granted 
service connection for cerebral concussion with headaches for 
purposes of medical care eligibility under Chapter 17, Title 
38, U.S. Code (Pub. L. 95-126), but denial of service 
connection for residuals of cerebral concussion, including 
headaches and seizures, for compensation purposes has been on 
the basis that discharge from the second period of service 
was under other than honorable conditions.  Thus, this issue 
is also inextricably intertwined with the character of 
discharge issue.  

During the pendency of the veteran's appeal, but after the 
service connection claims were last considered by the RO&IC, 
the Veterans Claims Assistance Act (VCAA) of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was signed into law.  This 
liberalizing legislation is applicable to the veteran's case.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim.  The VCAA provides that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA also includes new notification 
provisions.  Specifically, it requires VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant of which portion, if any, of the evidence 
is to be provided by the claimant and which part, if any, VA 
will attempt to obtain on behalf of the claimant.  

In light of these circumstances, the case is REMANDED to the 
RO&IC for the following actions:  

1.  The RO&IC should request that the 
veteran identify or submit any evidence 
that he believes supports his claim that 
his period of service that ended in 
January 1975 was under honorable 
conditions for VA compensation purposes.  
In addition, the RO should request that 
the veteran provide the names, addresses 
and approximate dates of treatment of any 
health care providers, VA or non-VA, who 
may possess additional records pertinent 
to any pending claim.  After obtaining 
any necessary authorization from the 
veteran, the RO should attempt to obtain, 
and associate with the file, copies of 
all records identified by the veteran 
that are not currently on file.  

2.  If the RO&IC is unsuccessful in 
obtaining any records identified by the 
veteran, it should inform the veteran and 
his representative of this and request 
them to provide copies of the outstanding 
records.  

3.  After ensuring compliance with the 
notice and duty to assist provisions of 
the VCAA, the RO&IC should adjudicate 
whether new and material evidence has 
been submitted to reopen the claim 
concerning whether the veteran's 
discharge from service on January 10, 
1975, issued under conditions other than 
honorable constitutes a bar to VA 
compensation benefits, and if so, whether 
the veteran is eligible for VA 
compensation benefits related to his 
service from April 1972 to January 1975.  

4.  Thereafter, the RO&IC should arrange 
for a VA psychiatric examination of the 
veteran to determine the nature and 
extent of any current psychiatric 
disability.  All indicated tests and 
studies should be performed.  A diagnosis 
of PTSD should be confirmed or ruled out.  
If PTSD is diagnosed, the examiner should 
be requested to identify and explain the 
elements of the diagnosis including the 
specific stressor(s) accountable for the 
disorder.  In addition, if the diagnosis 
includes any other Axis I acquired 
psychiatric disorder, the examiner should 
be requested to provide an opinion as to 
the etiology of each disorder, with a 
specific statement as to whether it is at 
least as likely as not that the disorder, 
even if first diagnosed after the 
veteran's first period of service, had 
its onset in, or is etiologically related 
to, his first period of service, which 
extended from May 1969 to January 1972.  
If the RO&IC has determined that the 
veteran is eligible for VA compensation 
benefits related to his service from 
April 1972 to January 1975, it should 
also request that the physician provide 
an opinion, with complete rationale, as 
to the etiology of each diagnosed Axis I 
acquired psychiatric disability, 
including for each disorder, a specific 
statement as to whether it is at least as 
likely as not that the disorder, even if 
first diagnosed after the veteran's 
second period of service, had its onset 
in, or is etiologically related to, that 
period of service, which extended from 
April 1972 to January 1975.  The claims 
file, including a copy of this REMAND, 
must be made available for the 
psychiatrist's review, and the 
examination report must reflect that the 
examiner reviewed the claims file.  

5.  If the VA psychiatric examination 
results in a diagnosis of PTSD related to 
service, or if any other competent 
evidence of PTSD is received, the RO&IC 
should undertake any indicated 
development to verify the alleged 
stressor(s).  This should include action 
to verify any alleged stressor(s) 
associated with the veteran's service 
from April 1972 to January 1975 if it has 
been determined that the veteran is 
eligible for VA compensation benefits 
related to that period of service.  

6.  In addition, if it is determined that 
the veteran is eligible for VA 
compensation benefits related to his 
service from April 1972 to January 1975, 
the RO&IC should arrange for a VA 
neurology examination of the veteran to 
determine the nature and extent of any 
current residuals of a cerebral 
concussion in service in May 1973.  The 
physician should be requested to 
determine the nature and extent of any 
headaches and any seizures.  The 
physician should be requested to provide 
an opinion, with complete rationale, as 
to whether it is at least as likely as 
not that any current headache disability 
is etiologically related the cerebral 
concussion in May 1973.  The physician 
should also be requested to provide an 
opinion, again with complete rationale, 
as to whether any current seizure 
disorder is etiologically related to the 
cerebral concussion in May 1973.  The 
claims file, including a copy of this 
REMAND, must be made available for the 
physician's review, and the examination 
report must reflect that the examiner 
reviewed the claims file.  

7.  Thereafter, the RO&IC should review 
the claims file and ensure that all 
requested actions have been conducted and 
completed in full.  The RO&IC should 
undertake any further actions necessary 
to comply with the notification and duty 
to assist requirements of the VCAA.  

8.  Then, with consideration of all the 
evidence, the RO&IC should readjudicate 
entitlement to service connection for 
psychiatric disability, to include PTSD, 
and entitlement to service connection for 
residuals of a cerebral concussion, 
including headaches and seizures.  

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, or if a timely notice of disagreement 
is received with regard to any other matter, the veteran and 
his representative should be furnished a supplemental 
statement of the case addressing all issues in appellate 
status.  The veteran should be informed of the requirements 
to perfect an appeal with respect to any new issue addressed 
in the supplemental statement of the case.  The veteran and 
his representative should be provided an appropriate 
opportunity to respond to the supplemental statement of the 
case.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO&IC.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO&IC.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the 
RO&IC.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




